FILED
                             NOT FOR PUBLICATION                             AUG 16 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOGA SINGH,                                       No. 11-73616

               Petitioner,                        Agency No. A079-570-221

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Joga Singh, a native and citizen of India, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d

983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen as

untimely where the motion was filed over three years after the BIA’s final order,

see 8 C.F.R. § 1003.2(c)(2), and Singh failed to present sufficient evidence of

changed circumstances in India to qualify for the regulatory exception to the time

limit for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Malty v.

Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004) (“The critical question is . . . whether

circumstances have changed sufficiently that a petitioner who previously did not

have a legitimate claim for asylum now has a well-founded fear of future

persecution.”).

      PETITION FOR REVIEW DENIED.




                                           2                                    11-73616